Citation Nr: 1705712	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-02 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2014, the Board remanded the PTSD rating issue.  In October 2015, the Board granted a 50 percent rating, and no more, for PTSD; dismissed a claim of entitlement to service connection for diabetes mellitus; and remanded the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted a Joint Motion for Partial Remand, vacating and remanding that portion of the decision that denied entitlement to a rating greater than 50 percent for PTSD.  The appeal as to the remaining issue was dismissed.  

In January 2017, the representative submitted a waiver of RO consideration as concerns new evidence and asked the Board to decide the appeal on the merits.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

The issue of entitlement to a total disability rating based on individual unemployability is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The overall disability picture associated with the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for posttraumatic stress disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

By way of history, entitlement to service connection for posttraumatic stress disorder was initially granted in a February 2005 rating decision, and assigned a 10 percent rating.  The Veteran appealed that decision and in October 2007, the Board granted a 30 percent rating, which was subsequently implemented by the RO effective August 30, 2004.  

In December 2009, the Veteran submitted a claim for increase.  In March 2010, the RO continued the 30 percent rating for PTSD.  The Veteran disagreed with the decision and perfected this appeal.  In October 2015, the Board granted a 50 percent rating, and no more, for PTSD.  In a March 2016 rating decision, the RO implemented the grant effective December 23, 2009.  As noted, that portion of the Board's decision that denied a rating greater than 50 percent was vacated.  

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, an evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Veteran was afforded a VA examination in February 2010 and he endorsed continued sleep disturbance, worsening nightmares, crying episodes, painful recollections and intrusive thoughts precipitated by little things, and flashbacks, after seeing old buddies.  He did not neglect his hygiene and activities of daily living appeared satisfactory.  The Veteran reported that he continued to be employed but had issues with his new boss.  Mental status examination revealed a lability of mood, but cognitive functioning was grossly intact.  Insight and judgment were satisfactory.  He denied experiencing hallucinations or suicidal or homicidal ideation.  The Veteran admitted that his marital relationship was lacking on his part but that he had a good relationship with sons.  The examiner noted that when the Veteran was last examined in 2005, he had a Global Assessment of Functioning score of 70.  The examiner opined that the appellant's current level of functioning remained the same or might have slightly worsened.  PTSD was diagnosed and a Global Assessment of Functioning score of 60 was provided.  

A VA mental health clinic intake record dated in July 2010 reflects that the Veteran reported continued sleep disturbance, significant emotional reactivity, moderate depression, and fleeting suicidal ideation with no plan or intent, among other symptoms.  A Global Assessment of Functioning score of 60 was provided.  

VA Vet Center records dating from 2008 reflect that the Veteran struggled with intimacy issues and was still responding to triggers.  He reported being more depressed with increasing symptomatology.  In April 2013, he reported panic attacks three to four times a week.  

In May 2013, a social worker at the Vet Center submitted a statement indicating that the Veteran's symptoms were increasing in severity.  He was sleeping less and was more emotional and depressed than in the past.  The deterioration in mental health was reported to have commenced shortly after his old unit traveled to Washington, DC in October 2009 to receive a Presidential Unit Citation for valor in Vietnam.  This was followed by increased nightmares leading to emotionality and irritability that had impacted his life.  The Veteran reported having a short fuse, anger issues, difficulty controlling his temper, social isolation and avoidance, and road rage.  The social worker noted that the Veteran had great difficulty maintaining effective social and work relationships and difficulty maintaining his marriage.  He further noted that the Veteran had some obsessions such as having to be early and the toilet paper has to be a certain way, even in public rest rooms.  The Veteran was increasingly forgetful, had difficulties with complex directions and worries a lot.  The social worker stated that the Veteran had a deeply impaired personal and family life.  

In a May 2013 statement, the Veteran's wife stated that his anger seems to manifest itself while driving and this was an ongoing problem.  She described several incidents of conflict and erratic driving.  She stated that they do not socialize with other people and did not go to social functions.  She stated that the appellant did not listen to her and that he spent most of his time on the computer or watching baseball either on TV or in person.  She described an incident where the Veteran assaulted their son and another incident where he was upset at having lunch with their son and having to miss a baseball game.  She described life with the Veteran as an "emotional struggle."  

On VA examination in August 2014, the Veteran endorsed a good relationship with his wife and adult children.  He denied social contacts outside of his immediate family.  He reported that he would enjoy having some friendships but had not been able to establish any lasting connections.  He endorsed moderate social impairment.  The Veteran retired three years prior because he believed he was no longer able to physically complete his duties.  He struggled with interpersonal interactions with some of his supervisors.  He also found the environment stressful and it was difficult to keep his composure.  He endorsed mild occupational impairment related to his mental health.  The Veteran reported that he was still in treatment at the Vet Center and perceived that his symptoms had increased over the past several years.  He was not taking any psychiatric medications.  His symptoms included a depressed mood, anxiety, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  Objectively, the Veteran was appropriately dressed.  Mood was dysphoric and affect was appropriate, although tearful at times.  Speech was within normal limits and thought processes were clear and goal directed.  Judgment and insight were intact.  The Veteran denied suicidal or homicidal ideation.  The examiner summarized the level of disability as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

October and November 2014 Vet Center reports noted that among other things, the appellant held aggravations and irritations in because he was afraid he would explode.  He reported having no friends and was managing with difficulty.  The Veteran described himself as a "walking time bomb," having a desire to hit his coworkers, and having painful memories after seeing his old buddies.  He related that he was struggling in his marriage and was becoming increasingly forgetful.  The Veteran indicated that he lived in his comfort zone of sports and did not go out of it.  The social worker indicated this seemed obsessional.  

In April 2016, a social worker at the Vet Center submitted a statement indicating that the Veteran's PTSD symptoms started to intensify in the fall of 2009 and have intensified since then.  The Veteran felt less able to control his emotions and himself.  He felt he was a time bomb and could explode given the right circumstances.  He continued to have sleep difficulties with nightmares, was isolative, and experienced road rage.  The Veteran was afraid of hurting someone and continued to have passive suicidal feelings.  He also continued to struggle with forgetfulness and panic attacks.  He struggled with complex situations and gets frustrated easily.  He also worries all of the time.  The social worker opined that the Veteran lacked the skills to manage his emotions and temperament and combined with poor heart health, working would be detrimental for his health and wellbeing.  

In November 2016, another letter was submitted by the social worker at the Vet Center.  The stated purpose of the letter was to clear misconceptions from the August 2014 VA examination and to add symptoms that were not addressed at that time.  The social worker noted the Veteran had a negative belief about the world since serving in Vietnam, and his distrust seemed to be beyond reason and showed an inability to adapt to changing circumstances.  The Veteran felt detached and estranged from people and had a diminished capacity to experience positive emotions.  The social worker noted that the Veteran endorsed a good relationship with his wife and children at the VA examination, but that it should be "stated firmly and without exception" that he was not a reliable historian for his family history and he minimizes the impact of his symptoms on his family and himself.  The social worker described his interview with the Veteran's wife and how she has seen his behavior worsen over time to the point where he is emotionally detached and angry.  The Veteran feels like he is a walking time bomb and his wife described his increasing road rage.  The social worker also stated that the Veteran has an inability to establish or maintain effective relationships.  While he was able to superficially socialize, he was remarkably ineffective in significant relationships.  The Veteran chooses baseball over his children and his wife considers his baseball fanaticism an obsession.  The Veteran's spouse said his work life was very hard on her and she had to calm him down frequently and help him to focus on his job.  She also felt he had an impaired ability for abstract thinking because he was repetitive and he would not always answer questions or think things out.  She felt that his thought process just wasn't there.  The social worker stated that the Veteran felt he was a persistent danger to hurt someone and he exhibited impaired judgment and thinking.  Further, he was noted to have depressed mood, anxiety, chronic sleep impairment, and a difficulty in establishing and maintaining effective work and social relationships.  The spouse also noted that the Veteran neglects his personal appearance and hygiene and exhibits poor motivation.  

Pursuant to the joint motion, the parties agreed that remand was required because the Board failed to provide adequate reasons or bases as to why the Veteran's symptomatology did not more nearly approximate the criteria for a rating greater than 50 percent.  The joint motion specifically noted that appellant's symptoms included fleeting suicidal ideation, panic attacks three to four times a week, anger issues, difficulty controlling his temper, road rage, social isolation and avoidance, and having the desire to hit his coworkers, and that these symptoms were potentially indicative of the criteria for a higher rating.  The joint motion further stated that the Board failed to address whether the Veteran's symptoms were "of the kind enumerated in the regulation" in terms of "severity, frequency, or duration" in order to warrant an increased rating.  

As set forth, the VA examinations of record appear to reflect no more than moderate symptoms or impairment.  Vet Center records indicate a greater level of impairment and the most recent statement from the Vet Center social worker suggests that the October 2014 VA examination did not accurately reflect the Veteran's level of disability.  The Vet Center statements summarize the Veteran's history, symptoms, and occupational and social functioning in detail, and include consideration of information provided by the Veteran's spouse.  Specifically, this evidence indicates the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  The Veteran exhibits fleeting suicidal ideation and there is some evidence of obsessive behavior.  He experiences panic attacks and depression.  Although the Veteran is able to function independently, his posttraumatic stress symptoms appear to have a significant impact on his ability to function appropriately and effectively.  The Veteran is shown to have impaired impulse control, some neglect of hygiene, and difficulty in adapting to stressful circumstances, such as work or social situations.  The evidence also suggests an inability to establish and maintain effective relationships.  Again, the Board acknowledges that the level of impairment demonstrated in the Vet Center records and summary statements is not entirely consistent with the information obtained on VA examinations.  Notwithstanding, and resolving reasonable doubt in the Veteran's favor, the overall disability picture more nearly approximates the criteria for a 70 percent rating.  

There is no basis for awarding a 100 percent schedular rating at any time during the appeal period.  In making this determination, the Board acknowledges the concerns that the claimant was in persistent danger of hurting someone.  Overall though, the Veteran's symptoms are not of such frequency or severity as to more nearly approximate total occupational and social impairment.  On review, there is no evidence of gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  


ORDER

Entitlement to a 70 percent rating for posttraumatic stress disorder, and no more, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In October 2015, the Board inferred the issue of entitlement to a total disability rating based on individual unemployability and remanded the matter for development and adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On review, there is no indication that the individual unemployability claim was ever adjudicated.  Thus, another remand is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of entitlement to a total disability rating based on individual unemployability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


